Citation Nr: 0405379	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  01-03 728A	)	DATE
	)
	)

THE ISSUE

Whether a 1996 Board decision, which (1) denied service 
connection for non-Hodgkin's lymphoma, mycosis fungoides, 
chloracne, the residuals of a fracture of the coccyx, soft 
tissue sarcoma of the digestive system, impotency and post-
traumatic stress disorder, as residuals of Agent Orange 
exposure; (2) denied reopening the claims for service 
connection for residuals of a fracture of the coccyx and 
post-traumatic stress disorder; and (3) dismissed the claim 
for an increased evaluation for perirectal abscess, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The issues of entitlement to an increased rating from 60 
percent, for perirectal abscess, and entitlement to an 
earlier effective date than August 21, 1992, for the grant of 
a total disability rating based on individual unemployability 
(TDIU) are the subject of a separate decision which is being 
issued concurrently.)


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1965 to July 1967.

2.  In December 2002, a motion for revision of a November 1, 
1996 Board decision, based on CUE was filed.

3.  In April 1999, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") affirmed the 
Board's November 1, 1996, decision as to (1) the denial of 
service connection for non-Hodgkin's lymphoma, mycosis 
fungoides, chloracne, the residuals of a fracture of the 
coccyx, soft tissue sarcoma of the digestive system, 
impotency and post-traumatic stress disorder, as residuals 
of Agent Orange exposure and (2) the denial of reopening the 
claims for service connection for residuals of a fracture of 
the coccyx and post-traumatic stress disorder.  The Court 
vacated and remanded the Board's November 1, 1996, decision 
as to its dismissal of the claim for an increased evaluation 
for perirectal abscess.



CONCLUSION OF LAW

Inasmuch as the Court affirmed the November 1996 Board 
decision regarding (1) the denial of service connection for 
non-Hodgkin's lymphoma, mycosis fungoides, chloracne, the 
residuals of a fracture of the coccyx, soft tissue sarcoma 
of the digestive system, impotency and post-traumatic stress 
disorder, as residuals of Agent Orange exposure and (2) the 
denial of reopening the claims for service connection for 
residuals of a fracture of the coccyx and post-traumatic 
stress disorder was affirmed by the Court  the absence of a 
final decision, the Board has no jurisdiction to adjudicate 
the merits of the motion for revision of a decision based on 
clear and unmistakable error. 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2002, the veteran requested "revision of 
decision based on clear and unmistakable error (CUE)."  He 
alleged that the error was that the RO did not send a 
statement of the case.  He further alleged that the 30% 
condition was 100% disabling from his trucking business.  

In September 2003, the veteran's representative filed a 
motion for revision of the November 1996 Board decision on 
the grounds of CUE.  

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court. 38 C.F.R. § 20.1400 (2002).

The Court has affirmed the Board's November 1, 1996, 
decision as to (1) the denial of service connection for non-
Hodgkin's lymphoma, mycosis fungoides, chloracne, the 
residuals of a fracture of the coccyx, soft tissue sarcoma 
of the digestive system, impotency and post-traumatic stress 
disorder, as residuals of Agent Orange exposure and (2) the 
denial of reopening the claims for service connection for 
residuals of a fracture of the coccyx and post-traumatic 
stress disorder and vacated and remanded the November 1, 
1996, decision as to the Board's dismissal of the issue of 
the claim for an increased evaluation for perirectal 
abscess.  These are the issues that were challenged on the 
basis of clear and unmistakable error in the moving party's 
motion.  Thus, there is no final decision for the Board to 
review on the basis of clear and unmistakable error.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed 
without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2003) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



